UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2447



DAVID WARD,

                                              Plaintiff - Appellant,

          versus


LAWRENCE H. SUMMERS, Secretary of the
Treasury,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-00-258-JFM)


Submitted:    June 29, 2001                 Decided:   August 1, 2001


Before WILKINS, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Branch, LAW OFFICE OF DAVID A. BRANCH, P.C., Washington,
D.C., for Appellant. Stephen M. Schenning, United States Attorney,
Nadira Clarke, Assistant United States Attorney, Baltimore, Mary-
land, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Ward appeals the district court’s order dismissing his

civil action alleging employment discrimination.   We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     See Ward v. Summers, No. CA-00-258-JFM (D. Md. Oct. 26,

2000); see also Cook v. CSX Transp. Corp., 988 F.2d 507, 511 (4th

Cir. 1993) (stating standard for reviewing claim of discriminatory

disparate treatment).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2